Title: From George Washington to John Hanson, 22 September 1782
From: Washington, George
To: Hanson, John


                  
                     
                     SirHead Quarters 22d Septmr 1782
                  
                  I do myself the honor to inclose to your Excellency, for the observation of Congress, the latest Intelligence I have received from New York.It is the most direct & perfect Information I have been able to obtain; much the same Accounts are received from there in different Ways.
                  A Copy of what is herein inclosed, has already been transmitted to the Marquis de Vandreiul for his Information.  With perfect Regard & Esteem —I have the Honor to be your Excellencys Most Obedient and most humble Servant
                  
                     Go: Washington
                     
                  
               